Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment filed on 10/30/20.
Claims 35-42 have been newly added.
Examiner maintains the rejection of claims 1-7, 11 as stated in the office action sent on 9/28/20 as the label (16) of YU’s Fig. 4A would be taught as “a container-shaped” conductive structure, and  the material of conductive elements as tungsten or copper are well known in the memory art and respectfully withdraws the reason of “design of choice”.
Allowable Subject Matter
Claims 8-10, 12-13 and 35-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The reason for allowance of claims 8-10, 12-13 has been stated in the office action filed on 9/28/20.
The prior art of record fails to disclose the integrated assembly of claim 1 wherein the container-shaped conductive structure comprises a varying thickness along the conductive liner as recited in claim 35.
The prior art of record fails to disclose the integrated assembly of claim 1 wherein the container-shaped conductive structure comprises an increasing thickness along the conductive liner toward the conductive plug as recited in claim 36.
The prior art of record fails to disclose the integrated assembly of claim 1 further comprising a liner between the container-shaped conductive structure and the conductive plug as recited in claim 37.
Claims 38-41 are therefore allowable because of their dependency on claim 37.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TUAN T NGUYEN/               Primary Examiner, Art Unit 2824